 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       VARN SAECHAO,                                      No. 2:18-cv-1662 KJM DB P
12                           Petitioner,
13               v.                                         FINDINGS AND RECOMMENDATIONS
14       FOX,
15                           Respondent.
16

17              Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner claims both his trial and appellate counsel were

19   ineffective in violation of the Sixth Amendment. Presently before the court is respondent’s fully

20   briefed motion to dismiss. (ECF Nos. 13, 16, 17.) For the reasons set forth below, the court will

21   recommend that the motion to dismiss be granted.

22                                               BACKGROUND

23        I.          State Criminal Proceedings

24              On August 21, 2014, petitioner pled guilty to assault with a deadly weapon and spousal

25   abuse in the Butte County Superior Court. (LD 1.)1 He also admitted that he personally inflicted

26
     1
27    Respondent lodged state court records along with the motion to dismiss. (See ECF No. 15.)
     Each document is referenced herein by its Lodged Document (“LD”) number.
28
                                                           1
 1   great bodily injury and used a firearm in connection with the spousal abuse. (Id.) The California

 2   Court of Appeal affirmed the judgment on July 13, 2015. (LD 2.) Petitioner did not seek review

 3   in the California Supreme Court.

 4          II.       State Habeas Petitions

 5                 Petitioner filed a state habeas petition in the Butte County Superior Court on May 15,

 6   2016.2 (LD 3 at 85.) On May 24, 2016 the Butte County Superior Court denied his petition. (LD

 7   4.) Petitioner filed a second petition in the Butte County Superior Court on May 21, 2017. (LD

 8   5.) The petition was denied on August 7, 2017. (LD 6.) Petitioner filed a third petition in the

 9   Butte County Superior Court on September 2, 2017. (LD 7.) The petition was denied on October

10   19, 2017. (LD 8.)

11                 Thereafter, petitioner filed a petition in the California Court of Appeal for the Third

12   Appellate District on November 25, 2017. (LD 9.) The Court of Appeal summarily denied the

13   petition on December 14, 2017. (LD 10.)

14                 Petitioner filed a fourth petition in the Butte County Superior Court on January 3, 2018.

15   (LD 11.) The petition was denied on January 22, 2018. (LD 12.)

16                 Petitioner filed a petition in the California Supreme Court on January 2, 2018. (LD 13 at

17   21.) The California Supreme Court issued a summary denial on April 11, 2018. (LD 14.)

18          III.      Federal Habeas Proceedings

19                 Petitioner filed a petition for writ of habeas corpus in this court on May 27, 2018. (ECF

20   No. 1.) The court directed respondent to file a response to the petition on November 29, 2018.
21   (ECF No. 9.) Thereafter, respondent filed the instant motion to dismiss. (ECF No. 13.)

22   Petitioner filed an opposition (ECF No. 16) and respondent has filed a reply (ECF No. 17).

23   ////

24   ////

25   ////

26   2
       Pursuant to the “mailbox rule,” prisoners are deemed to have filed documents with the court on
27   the date they gave them to prison authorities for mailing. See Houston v. Lack, 487 U.S. 266,
     270 (1988). All of petitioner’s filings have been given the benefit of the mailbox rule.
28
                                                              2
 1                                         MOTION TO DISMISS

 2           Respondent alleges that petitioner’s habeas petition was filed beyond the one-year statute

 3   of limitations set forth in the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28

 4   U.S.C. § 2244(d). (ECF No. 13.)

 5           Petitioner opposes the motion arguing that he is entitled to equitable tolling because

 6   appellate counsel failed to inform him of the time limits to file an appeal or apply for a writ of

 7   habeas corpus even though she knew petitioner did not read, write, or speak English. (ECF No.

 8   16.) Petitioner also argues that he is entitled to equitable tolling because California’s rules

 9   regarding timeliness are not well-established or consistently applied. (Id. at 4.)

10           In his reply, respondent argues that petitioner has not met his burden of showing that he is

11   entitled to equitable tolling and petitioner’s argument that California’s “reasonable time” policy is

12   ambiguous and not firmly established, is irrelevant. (ECF No. 17.)

13      I.      Legal Standards Motion to Dismiss

14           Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

15   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

16   entitled to relief in the district court . . . .” Rule 4, Rules Governing Section 2254 Cases; see also

17   White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989) (meritorious motions to dismiss permitted

18   under Rule 4); Gutierrez v. Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983) (Rule 4 “explicitly

19   allows a district court to dismiss summarily the petition on the merits when no claim for relief is

20   stated”); Vargas v. Adler, No. 1:08-cv-1592 YNP [DLB] (HC), 2010 WL 703211, at *2 (E.D.
21   Cal. 2010) (granting motion to dismiss a habeas claim for failure to state a cognizable federal

22   claim). Moreover, the Advisory Committee Notes to Rule 8 of the Rules Governing Section 2254

23   Cases indicate that the court may dismiss a petition for writ of habeas corpus: on its own motion

24   under Rule 4; pursuant to the respondent’s motion to dismiss; or after an answer to the petition

25   has been filed. See, e.g., Miles v. Schwarzenegger, No. CIV S-07-1360 LKK EFB P, 2008 WL

26   3244143, at *1 (E.D. Cal. Aug. 7, 2008) (dismissing habeas petition pursuant to respondent’s
27   motion to dismiss for failure to state a claim), rep. and reco. adopted, No. CIV S-07-1360 (E.D.

28   Cal. Sept. 26, 2008). However, a petition for writ of habeas corpus should not be dismissed
                                                         3
 1   without leave to amend unless it appears that no tenable claim for relief can be pleaded were such

 2   leave granted. Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (per curium).

 3       II.       Statute of Limitations

 4       The habeas statute’s one-year statute of limitations provides:

 5                     A 1-year period of limitation shall apply to an application for a writ
                       of habeas corpus by a person in custody pursuant to the judgment of
 6                     a State court. The limitation period shall run from the latest of—
 7                             (A) the date on which the judgment became final by the
                               conclusion of direct review or the expiration of the time for
 8                             seeking such review;
 9                             (B) the date on which the impediment to filing an application
                               created by State action in violation of the Constitution or laws
10                             of the United States is removed, if the applicant was
                               prevented from filing by such State action;
11
                               (C) the date on which the constitutional right asserted was
12                             initially recognized by the Supreme Court, if the right has
                               been newly recognized by the Supreme Court and made
13                             retroactively applicable to cases on collateral review; or
14                             (D) the date on which the factual predicate of the claim or
                               claims presented could have been discovered through the
15                             exercise of due diligence.
16   U.S.C. § 2244(d)(1).
17              The California Court of Appeal for the Third Appellate District affirmed petitioner’s
18   judgment of conviction on July 13, 2015. (LD 2.) Petitioner did not seek review with the
19   California Supreme Court. For purposes of federal habeas review, petitioner’s conviction became
20   final on September 22, 2015, forty days after the California Court of Appeal filed its decision.
21   See Cal. Rules of Court 8.264(b)(1), 8.500(e); Waldrip v. Hall, 548 F.3d 729, 735 (9th Cir. 2008).
22   The AEDPA statute of limitations began running the following day, on September 23, 2015, and
23   expired one year later on September 22, 2016. Petitioner did not file his federal petition until
24   May 27, 2018. Accordingly, the petition is untimely unless petitioner is entitled to the benefit of
25   tolling.
26       III.      Statutory Tolling
27              The limitations period is statutorily tolled during the time in which “a properly filed

28   application for State post-conviction or other collateral review with respect to the pertinent
                                                           4
 1   judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). A state petition is “properly filed,” and

 2   thus qualifies for statutory tolling, if “its delivery and acceptance are in compliance with the

 3   applicable laws and rules governing filings.” Artuz v. Bennet, 531 U.S. 4, 8 (2000). Generally,

 4   this means that the statute of limitations is tolled during the time after a state habeas petition has

 5   been filed, but before a decision has been issued. Nedds, v. Calderon, 678 F.3d 777, 780-81 (9th

 6   Cir. 2012). However, “[a] petitioner who unreasonably delays in filing a state habeas petition

 7   would not be granted the benefit of statutory tolling because the petition would not be considered

 8   pending, or properly filed, within the meaning of § 2244(d).” Id. at 780 (internal quotations and

 9   citations omitted).

10            Additionally, the limitations period is not tolled for the period between finality of the

11   appeal and the filing of an application for post-conviction or other collateral review in state court

12   since no state court application is “pending.” Nino v. Galaza, 183 F.3d 1003, 1006-07 (9th Cir.

13   1999) overruled on other grounds by Carey v. Saffold, 536 U.S. 214, 225-27 (2002) (holding a

14   California habeas petitioner who unreasonably delays in filing a state habeas petition is not

15   entitled to the benefit of statutory tolling during the gap or interval preceding the filing).

16            State habeas petitions filed after the one-year statute of limitations has expired do not

17   revive the statute of limitations and have no tolling effect. Ferguson v. Palmateer, 321 F.3d 820,

18   823 (9th Cir. 2003) (“section 2244(d) does not permit the reinitiation of the limitations period that

19   has ended before the state petition was filed”). The filing of a federal habeas petition does not toll

20   the statute of limitations. Duncan v. Walker, 533 U.S. 167, 181-82 (2001); Jiminez v. Rice, 276
21   F.3d 478, 482 (9th Cir. 2001). Nor is there tolling between finality of a direct appeal and the

22   filing of a federal petition. Nino, 183 F.3d at 1006-07.

23      IV.      Equitable Tolling

24            In addition to the statutory tolling provided for by § 2244(d)(2), the “AEDPA limitations

25   period may be tolled” when it is “equitably required.” Doe v. Busby, 661 F.3d 1001, 1011 (9th

26   Cir. 2011) (citations omitted). The “threshold necessary to trigger equitable tolling [under
27   AEDPA] is very high.” Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010) (citation and internal

28   quotation marks omitted).
                                                         5
 1           The limitations period may be equitably tolled if a petitioner establishes “‘(1) that he has

 2   been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

 3   way’ and prevented him from timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

 4   (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). An extraordinary circumstance must

 5   be more than merely “‘oversight, miscalculation or negligence on [the petitioner’s] part.’”

 6   Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009) (quoting Harris v. Carter, 515

 7   F.3d 1051, 1055 (9th Cir. 2008)). Rather, petitioner must show that some “external force” “stood

 8   in his way.” Waldron-Ramsey, 556 F.3d at 1011. “The high threshold of extraordinary

 9   circumstances is necessary lest the exceptions swallow the rule.” Lakey v. Hickman, 633 F.3d

10   782 (9th Cir. 2011) (citations and internal quotation marks omitted). It is petitioner’s burden to

11   demonstrate that he is entitled to equitable tolling. Espinoza-Matthews v. People of the State of

12   California, 432 F.3d 1021, 1026 (9th Cir. 2005).

13           The diligence prong in Pace requires the petitioner to show he engaged in reasonably

14   diligent efforts to file his § 2254 petition throughout the time the limitations period was running.

15   Mendoza v. Carey, 449 F.3d 1065, 1071 n.6 (9th Cir. 2006) (stating that equitable tolling

16   “requires both the presence of an extraordinary circumstance and the inmate’s exercise of

17   diligence”). The petitioner must also show reasonable diligence in attempting to file his habeas

18   petition after the extraordinary circumstances and the failure to file [is] broken.” Spitsyn v.

19   Moore, 345 F.3d 796, 802 (9th Cir. 2003). The “extraordinary circumstances” prong in Pace

20   requires the petitioner to “additionally show that the extraordinary circumstances were the cause
21   of his untimeliness, and that the extraordinary circumstances made it impossible to file a petition

22   on time.” Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009) (internal quotations and citations

23   omitted).

24      V.       Analysis

25           A. Delay in Receiving State Court Appeal

26           Petitioner argues in his opposition that he is entitled to equitable tolling because he did not
27   receive the Court of Appeal’s opinion for 74 days after it was issued. (ECF No. 16 at 2.)

28   Entitlement to equitable tolling requires petitioner to show that: (1) he was prevented from filing
                                                         6
 1   a federal petition (2) by state or government action, (3) which violated the Constitution or federal

 2   laws. Critchley v. Thaler, 586 F.3d 318, 320 (5th Cir. 2009) (court clerk’s mishandling of state

 3   habeas petition was impediment to filing federal petition); Earl v. Fabian, 556 F.3d 717, 726 (8th

 4   Cir. 2009) (state court’s late notice that judgment was final might constitute impediment).

 5          Petitioner may be entitled to tolling for the period of time between the filing of the Court

 6   of Appeal’s decision and petitioner’s receipt of the decision. For purposes of the instant motion

 7   to dismiss the court will assume that petitioner is entitled to tolling for the 74-day period.

 8   However, even if the statute of limitations were tolled for 74 days, as set forth below, the instant

 9   federal petition remains untimely.

10          B. State Habeas Petitions

11              1. First State Petition

12          A petitioner is entitled statutory tolling during the time a properly filed petition is pending

13   in state court. 28 U.S.C. § 2244(d)(2). However, a petitioner is not entitled to statutory tolling

14   for any petition denied by the state courts as untimely because such a petition is considered

15   “neither ‘properly filed’ nor ‘pending’” in the state courts within the meaning of 28 U.S.C. §

16   2244(d)(2). Thorson v. Palmer, 479 F.3d 643, 645 (9th Cir. 2007) (citing Bonner v. Carey, 425

17   F.3d 1145, 1149 (9th Cir. 2005) as amended by 439 F.3d 993 (9th Cir. 2006)).

18          Petitioner’s first state petition was filed during AEDPA’s one-year statute of limitations.

19   However, it does not toll the statute of limitations because the state court found it was untimely.

20   The California State court cited In re Robbins, 18 Cal.4th 770, 780-81 (1998) and In re Clark, 5
21   Cal.4th 750, 765 (1993),3 in its denial and stated petitioner had “failed to explain and justify the

22   significant delay in seeking habeas relief.” (LD 4 at 2.) The Supreme Court has held that “[a]

23   summary denial citing Clark and Robbins means that the petition is rejected as untimely.”

24   Walker v. Martin, 562 U.S. 307, 313 (2011). The Supreme Court has made clear that “[w]hen a

25   ////

26
27   3
       The California Supreme Court’s decisions in Clark and Robbins set out the state rule mandating
     that petitions for writs of habeas corpus be brought “without substantial delay.” Clark, 5 Cal. 4th
28   at 799.
                                                       7
 1   postconviction petition is untimely under state law, that is the end of the matter for purposes of

 2   §2244(d)(2).” Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005).

 3           Petitioner has alleged he was delayed in filing his petition because he was not notified of

 4   the appellate court’s ruling on his direct appeal for 74 days. (ECF No. 16 at 2.) However,

 5   petitioner filed his initial state petition 233 days after he alleges he received the appellate court’s

 6   decision. It is unlikely the state court would have found petitioner’s state petition timely even

 7   with the benefit of an additional 74 days. The Ninth Circuit has held that delays of 115, 101, and

 8   81 days make a California state habeas petition untimely unless the petitioners can show good

 9   cause. Robinson v. Lewis, 795 F.3d 926, 930 (citing Velasquez v. Kirkland, 639 F.3d 964, 968

10   (9th Cir. 2011); Chaffer v. Prosper, 592 F.3d 1046, 1048 (9th Cir. 2010)).

11           Petitioner’s first state habeas petition has no tolling effect because it was not properly

12   filed under § 2244(d)(2).

13               2. Subsequent State Petitions

14           Petitioner filed three more petitions in the superior court (LD 5, 7, 11), as well as petitions

15   in the California Court of Appeal for the Third Appellate District (LD 9), and in the California

16   Supreme Court (LD 13) after the expiration of AEDPA’s one-year statute of limitations. These

17   applications do not revive the statute of limitations and have no tolling effect. Ferguson v.

18   Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“section 2244(d) does not permit the reinitiation of

19   the limitations period that has ended before the state petition was filed”).

20               3. California’s General Timeliness Standard
21           Petitioner also argues that this court should consider the merits of his petition because

22   California’s general timeliness standard is not sufficiently specific and/or is not consistently

23   applied. (ECF No. 16 at 4.) Petitioner has merely concluded that California’s reasonable time

24   standard is not consistently applied without providing any support for this contention. However,

25   “whether a condition to filing is firmly established and regularly followed is irrelevant.” Zepeda

26   v. Walker, 581 F.3d 1013, 1018 (9th Cir. 2009).
27           California law provides that a habeas petition is timely if it is filed “within a ‘reasonable

28   time.’” Robinson v. Lewis, 795 F.3d 926, 929 (9th Cir. 2015) (citation omitted). This approach
                                                         8
 1   is different than in most other states who set forth precise time limits. Carey v. Saffold, 536 U.S.

 2   214, 222 (2002).

 3          However, the Supreme Court has emphasized that the fact that California employs a

 4   general timeliness standard does not lessen the importance of “the principles of “comity, finality,

 5   and federalism’” promoted by deference to state timeliness laws. Carey v. Saffold, 536 U.S. 214,

 6   222 (2002) (quoting Duncan v. Walker, 533 U.S. 167, 178 (2001)). Additionally, while

 7   California has not provided a specific amount of time, its reasonable time standard likely would

 8   not lead to filing delays substantially longer than 60 days. Robinson v. Lewis, 795 F.3d 926, 929

 9   (9th Cir. 2015). Petitioner’s first petition was filed well beyond 60 days after petitioner received

10   the court of appeal’s decision. Accordingly, petitioner is not entitled to tolling simply because

11   California employs a general timeliness standard, rather than setting forth precise time limits.

12          C. Appellate Counsel’s Failure to Inform Petitioner of Statute of Limitations

13          Petitioner claims he is entitled to equitable tolling because his appellate counsel failed to

14   inform him of the time limits for applying for habeas relief. (ECF No. 16 at 6.) Appellate

15   counsel’s failure to inform petitioner of the statute of limitations for habeas petitions does not

16   constitute an “extraordinary circumstance” justifying equitable tolling. See Steiner v. McGrath,

17   No. C 02-4829 JF (PR), 2007 WL 1241957, at *4 (N.D.Cal.2007) (rejecting habeas petitioner's

18   contention that he was entitled to equitable tolling based upon his trial attorney's failure to advise

19   him of his right to appeal after petitioner entered into a plea agreement); Perez v. Hedgpeth, No.

20   CV F 06-0846 AWI DLB HC, 2009 WL 174145, at *5 (E.D. Cal. 2009) (trial counsel’s failure to
21   advise habeas petitioner, who pleaded guilty, of right to appeal and/or ability to seek collateral

22   review does not present extraordinary circumstances to justify equitable tolling).

23          At most, the alleged failure to so advise petitioner constituted negligence. However,

24   negligence generally does not constitute an extraordinary circumstance sufficient to warrant

25   equitable tolling. See, e.g., Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (attorney

26   miscalculation of limitations period insufficient to warrant equitable tolling); Miranda v. Castro,
27   292 F.3d 1063, 1068 (9th Cir.2002) (appellate attorney's provision of erroneous information

28   regarding deadline to file habeas petition did not constitute extraordinary circumstance); Frye v.
                                                        9
 1   Hickman, 273 F.3d 1144, 1146 (9th Cir.2001) (miscalculation of limitations period by counsel

 2   and counsel's negligence in general do not constitute extraordinary circumstances sufficient to

 3   warrant equitable tolling).

 4           Rather, attorney misconduct may constitute an extraordinary circumstance warranting

 5   equitable tolling only where the conduct is “sufficiently egregious.” Spitsyn v. Moore, 345 F.3d

 6   796, 800, 801 (9th Cir.2003) (equitable tolling warranted where attorney was hired nearly a full

 7   year in advance of the deadline but completely failed to prepare and file a petition, was contacted

 8   by petitioner and his mother numerous times by telephone and in writing, and retained the file

 9   beyond the expiration of the statute of limitations). This is not such a case. Petitioner's ignorance

10   of the law also does not constitute an “extraordinary circumstance” justifying equitable tolling.

11   Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir.2006).

12          D. Language Barrier

13          Petitioner argues he is entitled to equitable tolling because he does not read, write, or

14   speak English. A petitioner may be entitled to equitable tolling where a language barrier actually

15   prevents timely filing. Mendoza v. Carey, 449 F.3d 1065, 1069 (9th Cir. 2006). However, it does

16   not automatically justify equitable tolling. Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002).

17   In order for equitable tolling to be justified, a non-English speaker must show that “during the

18   running of the AEDPA time limitation, he was unable, despite diligent efforts, to procure either

19   legal materials in his own language or translation from an inmate, library personnel, or other

20   source.” Mendoza, 449 F.3d at 1070. The burden is on petitioner to demonstrate that equitable
21   tolling is appropriate. Espinoza-Matthews v. California, 432 F.3d 1021, 1026 (9th Cir. 2005)

22   (citing Gaston v. Palmer, 417 F.3d 1030, 1034 (9th Cir. 2005)).

23          Here, petitioner has stated that he does not speak, read, or write in English. (ECF No. 6 at

24   6.) It is apparent from the petition and opposition that he had assistance from a fellow inmate in

25   preparing his filings in this action. (ECF No. 1 at 30; ECF No. 6 at 13.) It appears that the

26   inmate assisting petitioner with the instant petition also assisted petitioner when he filed his initial
27   state habeas petition in May 2016. (See LD 3 at 17.) Accordingly, petitioner should not receive

28   the benefit equitable tolling based on his inability to read, write, or speak English because he had
                                                        10
 1   assistance from a fellow inmate as early as May 2016, but did not file the instant petition until

 2   May 2018.

 3          Further, petitioner has not alleged any facts from which the court could conclude that

 4   petitioner was diligently pursuing materials in his own language or assistance from another source

 5   during the running of the AEDPA time limitation. Petitioner has the burden of demonstrating that

 6   he is entitled to equitable tolling. However, petitioner has not included any facts stating what

 7   actions he took in his attempts to pursue his claim.

 8           In the absence of such facts, the court is unable to find that petitioner should be entitled to

 9   equitable tolling. See Trenkler v. United States, 268 F.3d 16, 25 (1st Cir. 2001) (conclusory

10   assertions rarely suffice to meet the burden of demonstrating entitlement to equitable tolling); see

11   also Lopez-Rodriguez v. Diaz, No. 2:12-cv-0516 CMK P, 2013 WL 1326527 at *4 (E.D. Cal.

12   Mar. 29, 2013) (finding petitioner was not entitled to equitable tolling based on his claim that he

13   did not have access to Spanish legal materials or a translator because his conclusory statements

14   were insufficient to show due diligence); Williams v. Dexter, 649 F.Supp.2d 1055, 1061-62 (C.D.

15   Cal. 2009) (inmate not entitled to equitable tolling when such “claim is . . . unsupported by

16   competent evidence and is . . . conclusory”).

17          Because petitioner has not alleged sufficient facts to show that he acted diligently he is not

18   entitled to equitable tolling based on his inability to read, write, or understand English.

19                                             CONCLUSION

20          Accordingly, IT IS HEREBY RECOMMENDED that respondent’s motion to dismiss
21   (ECF No. 13) be granted and the petition be dismissed as untimely.

22          These findings and recommendations will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C.§ 636(b)(1). Within fourteen days

24   after being served these findings and recommendations, any party may file written objections

25   with the court and serve a copy on all parties. The document should be captioned “Objections to

26   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be
27   filed and served within seven days after service of the objections. The parties are advised that

28   failure to file objections within the specified time may result in a waiver of the right to appeal the
                                                        11
 1   district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the objections the party

 2   may address whether a certificate of appealability should issue in the event an appeal of the

 3   judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the district court must

 4   issue or deny a certificate of appealability when it enters a final order adverse to the applicant).

 5   Dated: July 8, 2019

 6

 7

 8

 9
     DLB:12
10   DLB:1/Orders/Prisoner/Habeas.saec1662.mtd

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        12
